76457: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-11557: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76457


Short Caption:BERBERICH VS. BANK OF AMERICA, N.A.Court:Supreme Court


Related Case(s):83294


Lower Court Case(s):Clark Co. - Eighth Judicial District - A768728Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeSFR Investments Pool 1, LLCJacqueline A. Gilbert
							(Kim Gilbert Ebron)
						


AppellantKenneth BerberichMichael N. Beede
							(The Law Office of Mike Beede, PLLC)
						James W. Fox
							(The Law Office of Mike Beede, PLLC)
						


RespondentBank of America, N.A.Rex D. Garner
							(Akerman LLP/Las Vegas)
						Scott R. Lachman
							(Akerman LLP/Las Vegas)
						Tenesa S. Powell
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						


RespondentMortgage Electronic Registration Systems, Inc.Rex D. Garner
							(Akerman LLP/Las Vegas)
						Scott R. Lachman
							(Akerman LLP/Las Vegas)
						Tenesa S. Powell
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/24/2018Filing FeeFiling Fee due for Appeal.


07/24/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-28229




07/24/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-28231




07/24/2018Filing FeeE-Payment $250.00 from Michael N. Beede


07/25/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-28429




07/26/2018Settlement NoticeFiled Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant  15 days transcript request form; 120 days opening brief:18-28710




08/10/2018Transcript RequestFiled Certificate that No Transcript is Being Requested.18-30964




08/14/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-31344




11/19/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: December 10, 2018. (SC).18-904784




12/10/2018AppendixFiled Appellant's Appendix Vol. 1. (SC)18-907700




12/11/2018BriefFiled Appellant's Opening Brief. (SC)18-908142




12/21/2018MotionFiled SFR Investments Pool 1, LLC's Motion for Leave to File Amicus Curiae Brief in Support of Appellant's Opening Brief.  (SC)18-909972




12/27/2018Notice/IncomingFiled Notice of Appearance of Counsel (Tenesa Powell for Respondents). (SC)18-910679




12/27/2018MotionFiled Respondents' Opposition To Motion For Leave To File Amicus Curiae Brief In Support Of Appellant's Opening Brief. (SC)18-910680




01/03/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' Answering Brief due: January 24, 2019. (SC).19-00327




01/04/2019MotionFiled Reply in Support of Motion for Leave to File Amicus Curiae Brief in Support of Appelant's Opening Brief.  (SC)19-00637




01/14/2019Order/ProceduralFiled Order Granting Motion.  SFR Investments Pool 1, LLC has filed a motion for leave to file a brief of amicus curiae in support of appellant.  The motion is granted.  The clerk shall file the amicus brief received on December 21, 2018.  (SC)19-01857




01/14/2019BriefFiled Brief of Amicus Curiae SFR Investments Pool 1, LLC in Support of Appellant's Opening Brief.  (SC)19-01858




01/23/2019MotionFiled Respondents' Motion to Extend Time to File Answering Brief (Second Request). (SC).19-03425




01/28/2019Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  February 25, 2019.  (SC)19-04228




02/20/2019MotionFiled Respondents' Motion to Extend Time to File Answering Brief (Third Request). (SC)19-07978




02/25/2019Order/ProceduralFiled Order Granting Motion. Respondents Answering Brief due: March 22, 2019. (SC).19-08589




03/22/2019Notice/IncomingFiled Notice of Appearance (Scott Lachman as counsel for respondents). (SC)19-12950




03/22/2019BriefFiled Respondents' Answering Brief. (SC)19-12951




04/16/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: May 6, 2019. (SC).19-16659




05/06/2019BriefFiled Appellant's Reply Brief. (SC)19-19886




05/07/2019Case Status UpdateBriefing Completed/To Screening. (SC)


03/26/2020Opinion/DispositionalFiled Authored Opinion.  "Reversed and Remanded."  Before the Court En Banc.  Author, Silver, J., Concurring: Pickering, C.J., Gibbons, Hardesty, Parraguirre, Stiglich, Cadish, JJ.  136 Nev. Adv. Opn. No. 10.  EN BANC (SC)20-11557




04/20/2020RemittiturIssued Remittitur. (SC)20-14859




04/20/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


05/05/2020RemittiturFiled Remittitur. Received by District Court Clerk on April 22, 2020. (SC)20-14859





Combined Case View